           Case 2:20-cv-00737-KJD-DJA Document 8 Filed 05/26/20 Page 1 of 2



 1   Kelly R. Kichline
     Nevada State Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, Nevada 89118
     Tel: (702) 692-5651
 4   Fax: (702) 669-4501
     Email: kkichline@mgmresorts.com
 5
     Attorney for Defendant
 6   MGM Resorts International

 7
                                   UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
     PHILLIP CADOLINO, an individual,
10                                                  Case No.: 2:20-cv-00737-KJD-DJA
                      Plaintiff,
11
     vs.
12
                                                    STIPULATION AND ORDER TO EXTEND
     MGM RESORTS INTERNATIONAL, INC                 TIME FOR DEFENDANT TO FILE
13
     d/b/a MGM GRAND, a Foreign Corporation;        RESPONSIVE PLEADING IN RESPONSE
14   DOES I through X, inclusive; ROE               TO PLAINTIFF’S COMPLAINT
     CORPORATIONS I through X, inclusive,
15                                                  (First Request)

16                    Defendants.

17
             IT IS HEREBY STIPULATED by and between the parties hereto through their respective
18

19   counsel that Defendant, MGM Resorts International d/b/a MGM Grand (“Defendant”), may have

20   additional time within which to submit Defendant’s responsive pleading in response to Plaintiff’s

21   Complaint (ECF No. 1), which is currently due on May 28, 2020, for 15 days, up to and including
22   Friday, June 12, 2020.
23
     ///
24
     ///
25
     ///
26
27

28
         Case 2:20-cv-00737-KJD-DJA Document 8 Filed 05/26/20 Page 2 of 2



 1          This is the first stipulation for an extension of time to file Defendant’s responsive pleading.
 2   This Stipulation is made in good faith and not for purposes of delay.
 3

 4      DATED this 24th day of May, 2020.               DATED this 24th day of May, 2020.

 5      HATFIELD & ASSOCIATES, LTD.                     MGM RESORTS INTERNATIONAL

 6
        /s/Trevor J. Hatfield________________           /s/Kelly R. Kichline_________________
 7      Trevor J. Hatfield, Esq.                        Kelly R. Kichline, Esq.
        Nevada Bar No.: 7373                            Nevada Bar No.: 10642
 8      703 South Eighth Street                         6385 S. Rainbow Boulevard, Suite 500
 9      Las Vegas, NV 8101                              Las Vegas, NV 89119
        Attorneys for Plaintiff                         Attorney for Defendant
10

11

12
                                                   ORDER
13

14   IT IS SO ORDERED:
15

16
                                                     ____________________________________
17                                                   UNITED STATES MAGISTRATE JUDGE
18
                                                              May 26, 2020
                                                     DATED: ____________________________
19

20
21

22

23

24

25

26
27

28
                                                      2.
